Citation Nr: 1504612	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  08-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder secondary to service-connected disease or injury.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1949 to February 1950.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2012 rating decisions by the RO.

In November 2013, the Board denied the Veteran's claim.  In April 2014, the Veteran filed an opposed motion to the U.S. Court of Appeals for Veteran's Claims (Court) for remand.  The Court granted the motion in a September 2014 Order, vacating and remanding the November 2013 decision that denied service connection for an acquired psychiatric disorder secondary to service-connected disease or injury and entitlement to TDIU on the basis that adequate reasons or bases for the determination had not been provided.  

In January 2015 VA notified the Veteran and his representative of the Court's decision and allowed 90 days for submission of additional evidence and argument.  That same month, the Veteran's representative submitted additional argument and waived the remainder of the 90-day period.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has complained of being depressed due to his service-connected disabilities.  During a February 2011 VA examination, he was assessed as having depression.  The examiner opined and provided rationale that the Veteran's depression is not directly due to the Veteran's military service.  However, the examiner did not provide an opinion and rationale regarding whether the Veteran's depression is caused or aggravated by his service-connected disease or injury.  Considering the examiner's failure to provide an opinion and rationale regarding secondary service connection, the Board finds that the February 2011 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Board finds that any decision with respect to the claim remanded herein may affect the Veteran's claim for a TDIU.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature and a remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the February 2011 VA examination and provided the opinion, if available.  The examiner must offer an addendum opinion.  Specifically, the addendum opinion must offer an opinion with supporting rationale as to whether it is at least as likely as not that a service-connected disease or injury caused or aggravated the Veteran's depression (or any other psychiatric disorder). 

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified examiner.

2.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims of service connection for a psychiatric disorder secondary to service-connected disease or injury and TDIU.  If the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




